Title: To James Madison from Thomas L. McKenney, 10 May 1825
From: McKenney, Thomas L.
To: Madison, James


        
          
            Department of WarOffice of In Affairs May 10. 1825
            Dr. Sir,
          
          I received, with pleasure, your favor of the 2d Inst. enclosing your “Talk,” which I have, after having loan’d it to the printer, passed, as you request, to the files of the Department. It admirably illustrates the subject in controversy; and places the policy of the U. States in bold and beautiful relief. I ventured, as you will see from the enclosed paper, to accompany it with a few remarks of mine. I shall be gratified if they meet your approbation. With my best Wishes for your health & happiness, I have the honor to be D sir, with sincerity Yrs &c
          
            Tho: L: McKenney
          
        
        
          Make my remembrance acceptible to Mrs Madison.
        
      